NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3963-15T3



STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LAZAROS TSITSOULAS,

     Defendant-Appellant.
_____________________________

              Argued February 5, 2018 – Decided June 29, 2018

              Before Judges O'Connor and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Municipal
              Appeal No. 15-040.

              Lon C. Taylor argued the cause for appellant
              (Lon C. Taylor, attorney; Carmine D.
              Campanile, on the brief).

              Paula C. Jordao, Assistant Prosecutor,
              argued the cause for respondent (Fredric M.
              Knapp, Morris County Prosecutor, attorney;
              Paula C. Jordao, on the brief).

PER CURIAM
    Defendant Lazaros Tsitsoulas appeals from a January 5, 2016

Law Division order finding him guilty of driving while on the

suspended list, N.J.S.A. 39:3-40.     We affirm.

                               I

    We glean the following from the record.        On May 1, 2007, a

Family Part judge entered an order directing defendant to pay

$100 per week in child support to his ex-wife, the primary

caretaker of her and defendant's two sons.    The order provided

that if defendant missed two payments, an arrest warrant may

issue.

    On June 28, 2013, an order was entered that emancipated the

older of the two children, found defendant did not owe any child

support arrears, and granted him a $100 per week credit for the

ensuing fifty-three weeks toward the child support he was

obligated to pay for the younger son.    The record does not

reveal the weekly child support amount defendant was obligated

to pay at that time for the remaining unemancipated son.

    On June 10, 2014, a bench warrant was issued for

defendant's arrest because, according to the warrant, he failed

to pay court ordered child support.    The warrant stated

defendant was to be brought before the court for an enforcement

hearing on an expedited basis, but noted he could be released

upon the payment of $953.
                               2
                                                             A-3963-15T3
     On June 24, 2014, a Denville Township police officer was

driving behind a car and inserted the license plate number of

such car into the Info Cops System, to which he had access in

his patrol vehicle.   The system reported the driver's license of

the registered owner of the car was suspended because a child

support warrant had been issued.   The officer then activated his

overhead lights and the driver of the car, subsequently

identified as defendant, was pulled over.   Defendant was issued

a summons for driving while on the suspended list, N.J.S.A.

39:3-40.

     The matter was not heard by the Municipal Court until

September 2015.   In the interim, in May 2015, defendant filed a

motion in the Family Part to vacate the suspension of his

driver's license triggered by the issuance of the June 10, 2014

arrest warrant.   In his certification in support of the motion1,

defendant acknowledged the Probation Department's position he

was in arrears on child support, but disputed he was in fact in

arrears, claiming the Probation Division had made clerical and

mathematical errors over the years.

     Defendant further asserted the Probation Division did not

send him a notice warning his driver's license was going to be


1
   No other documents submitted with or in opposition to the
motion were included in the record.
                                3
                                                          A-3963-15T3
suspended if he failed to bring his arrears current, and that he

was not aware his license had been suspended until he was pulled

over on June 24, 2014.   For the reasons provided in his

certification, defendant contended the "court ordered suspension

dated June 10, 2014" had to be vacated.

    On June 23, 2015, the Family Part judge denied the motion.

In his written decision, the judge found defendant missed two

child support payments, which resulted in the issuance of the

June 10, 2014 arrest warrant.    The judge noted the issuance of a

child support related arrest warrant automatically suspends an

obligor's driver's license.     See N.J.S.A. 2A:17-56.41a.

    The judge also determined defendant was aware of but

refused to comply with his child support obligation.    The judge

found that, on May 16, 2014, a probation caseworker spoke to

defendant about his failure to pay child support.    Defendant

told the caseworker he was ill and could not work, but

thereafter failed to provide medical documentation to

substantiate his claim he was too sick to work.

    The caseworker advised defendant to file a motion to reduce

child support or to emancipate his remaining child; otherwise,

an arrest warrant would issue.    Finding he was notified of the

license suspension, the judge entered an order denying

defendant's motion.   Defendant did not appeal from that order.
                                 4
                                                             A-3963-15T3
    Thereafter, the State and defendant appeared for trial in

Municipal Court on the summons issued to defendant for driving

while on the suspended list.    In addition to testifying about

the circumstances surrounding his decision to pull defendant

over on June 24, 2014, the police officer commented defendant

appeared surprised to learn his license had been suspended and

that defendant stated he had not received any notice of

suspension.    Defendant also told the officer he was not paying

child support at that time because his children were

emancipated.

    Among other things, defendant testified he was "shocked"

when he learned from the police officer his license had been

suspended.    He also stated he did not receive notice from the

Probation Division that his license had been suspended.    He also

claimed he did not have any child support arrears at the time he

was pulled over and thus had no reason to believe his license

might be suspended.

    In his summation, defendant argued that before a party can

be found guilty of N.J.S.A. 39:3-40, the State must prove such

party had been provided notice he or she was on the suspended

list.   The State argued N.J.S.A. 39:3-40 does not require that,

in order to be found guilty of violating this statute, a party

must knowingly drive while on the suspended list.
                                5
                                                          A-3963-15T3
    The Municipal Court judge found that "if it's a violation

of a court order, there's no need for notice[,]" convicted

defendant of driving while suspended, and fined him $506

dollars, plus $33 in court costs.   The judge did not order a

suspension of his driver's license.

    Defendant appealed his conviction to the Law Division.

After conducting a trial de novo, the judge determined that,

among other things, because N.J.S.A. 39:3-40 makes no reference

to intent or knowledge, the State did not have to prove

defendant had prior knowledge of his license suspension before

he could be found guilty of violating N.J.S.A. 39:3-40.    Because

the State proved defendant's driver's license was suspended at

the time he was operating a motor vehicle, the judge convicted

him of driving while suspended and fined him $506, as well as

$33 in court costs.

                               II

    On appeal, defendant asserts the following for our

consideration:

         POINT I: NOTICE IS A REQUIRED ELEMENT TO BE
         PROVEN BY THE STATE IN CASES INVOLVING A
         VIOLATION OF N.J.S.A. 39:3-40.

         POINT II: SINCE THE NOTICE REQUIREMENTS SET
         FORTH IN N.J.S.A. 2A:17-56.41 AND R. 5:7-5
         WERE NOT FOLLOWED, DEFENDANT'S LICENSE
         PRIVILEGES WERE IMPROPERLY SUSPENDING [SIC],

                               6
                                                           A-3963-15T3
           WARRANTING REVERSAL OF HIS CONVICTION UNDER
           N.J.S.A. 39:3-40.

     When the Law Division conducts a trial de novo on the

record developed in the municipal court, our appellate review is

limited.   State v. Clarksburg Inn, 375 N.J. Super. 624, 639

(App. Div. 2005).    "Our review is limited to determining whether

there is sufficient credible evidence present in the record to

support the findings of the Law Division judge, not the

municipal court."    Ibid. (citing State v. Johnson, 42 N.J. 146,

161-62 (1964)).

    At the time he was pulled over on June 24, 2014,

defendant's driver's license had been suspended since June 10,

2014 as the result of the issuance of a child support related

arrest warrant.     See N.J.S.A. 2A:17-56.41(a).   It is statutorily

mandated that the driver's license of a party who is in arrears

for child support "be suspended by operation of law upon the

issuance of a child support-related warrant."      Ibid.   Thus,

defendant's driver's license had been automatically suspended on

June 10, 2014 because he was in arrears on his child support

obligation.

    The operation of a motor vehicle during a period of driving

privilege suspension is prohibited by law and subjects the

violator to punishment, including further suspension of driving

                                  7
                                                             A-3963-15T3
privileges.    See N.J.S.A. 39:3-40.   This statute states in

pertinent part:

            No person . . . whose driver's license
            . . . has been suspended . . . shall
            personally operate a motor vehicle during
            the period of . . . suspension . . . .

            [Ibid.]

     Although defendant's first argument point indicates he is

arguing that one of the elements the State must prove when

prosecuting charge of violating N.J.S.A. 39:3-40 is the

defendant knew his driver's license had been suspended, in his

brief he contends the mere fact he had not been noticed of his

license suspension when pulled over on June 24, 2014 warrants

the reversal of his conviction as a matter of law.

     In State v. Ferrier, 294 N.J. Super. 198, 200 (App. Div.

1996), the defendant was convicted of violating N.J.S.A. 39:3-40

in both municipal court and after a trial de novo in the Law

Division.     She appealed to us arguing, among other things, that

she was deprived of due process because the Director of the

Division of Motor Vehicles2 suspended her driver's license

without notifying her.    She contended that because she was



2
   Effective July 1, 2003, the Motor Vehicle Commission was
created and the Division of Motor Vehicles abolished. See
N.J.S.A. 39:2A-4.

                                  8
                                                           A-3963-15T3
unaware her license had been suspended at the time she allegedly

violated N.J.S.A. 39:3-40, her conviction had to be reversed.

    We rejected her argument, noting the defendant should have

"challenged any deficiencies in the suspension of her driver's

license by appealing from that decision, rather than attacking

it collaterally as a defense to a charge of violating N.J.S.A.

39:3-40."    Ferrier, 294 N.J. Super. at 200 (emphasis added).     In

addition, "all that is required to support a conviction for a

violation of N.J.S.A. 39:3-40 is proof of operation, coupled

with proof that the operation occurred during a period of

suspension or revocation."    17A N.J. Practice, Municipal Court

Practice § 37:15, at 373 (Robert Ramsey) (rev. 3d ed. 2006).

    Defendant claims a reversal of his conviction is warranted

because he did not receive notice of his license suspension

pursuant to N.J.S.A. 39:5-30(a).     N.J.S.A. 39:5-30(a) states in

relevant part:

            Every . . . license certificate, every
            privilege to drive motor vehicles, . . . may
            be suspended or revoked, and any person may
            be prohibited from obtaining a driver’s
            license . . . by the director [of the Motor
            Vehicle Commission] for a violation of any
            of the provisions of this Title . . . ,
            after due notice in writing of such proposed
            suspension, revocation, disqualification or
            prohibition and the ground thereof. . . .



                                 9
                                                           A-3963-15T3
    This statute does not govern these circumstances and does

not support defendant's argument.   N.J.S.A. 39:5-30(a) provides

that if a person violates a provision in Title 39, among other

things such person's driver's license may be suspended by the

Director of the Motor Vehicle Commission (Director) after the

alleged violator has received notice in writing of the proposed

suspension and the ground for such suspension.

    Here, however, defendant is not contending he failed to

receive notice of a proposed suspension based on a violation of

the motor vehicle code.   He is claiming he did not receive

notice his license had been suspended as a result of the

issuance of the arrest warrant on June 10, 2014.    Further, the

notice requirements in N.J.S.A. 39:5-30(a) apply where a

suspension of driving privileges results from action taken by

the Director, not by a court.   N.J.S.A. 39:5-30(a) is simply not

applicable.

    Defendant next contends the Probation Division failed to

adhere to the provisions of N.J.S.A. 2A:17-56.41(a) and Rule

5:7-5, warranting the reversal of his conviction.   N.J.S.A.

2A:17-56.41(a) provides in relevant part:

         If . . . a child support-related warrant
         exists, and the obligor is found to possess
         a license in the State and all appropriate
         enforcement methods to collect the child
         support arrearage have been exhausted, the
                              10
                                                           A-3963-15T3
         Probation Division shall send a written
         notice to the obligor, by certified and
         regular mail, return receipt requested, at
         the obligor's last-known address or place of
         business or employment, advising the obligor
         that the obligor's license may be revoked or
         suspended unless, within 30 days of the
         postmark date of the notice, the obligor
         pays the full amount of the child support
         arrearage, . . . or makes a written request
         for a court hearing to the Probation
         Division. The obligor's driver's license
         shall be suspended by operation of law upon
         the issuance of a child support-related
         warrant.

In 2014, Rule 5:7-5(e)(1) stated essentially the same as

N.J.S.A. 2A:17-56.41a.

    If the Family Part court erred by issuing the subject

arrest warrant, defendant’s remedy was to challenge that error

by filing an appeal, not attack the error collaterally as a

defense to a charge of violating N.J.S.A. 39:3-40.   See Ferrier,

294 N.J. Super at 200.   Although defendant did contest the

suspension of his driver's license by filing a motion in the

Family Part seeking to vacate that suspension, he did not appeal

from the order that rejected his challenge.   His claim he

received no notice of the suspension of his license as a result

of the issuance of the arrest warrant is not properly before us.

    Accordingly, because defendant's license was suspended at

the time the police officer observed him operating a vehicle on


                                11
                                                           A-3963-15T3
June 24, 2014, the Law Division judge properly convicted

defendant of violating N.J.S.A. 39:3-40.

     Affirmed.




                               12
                                                           A-3963-15T3